ALLEN, J.
Epitomized Opinion
Timberman was indicted upon the charge of soliciting and accepting a bribe from one Virant for the purpose of giving the latter police protection in illicit liquor traffic while Timberman was Safety Director of Lorain. At the trial, Virant, who was chief witness for the state, was unwilling to testify and the prosecutor in cross-examining Virant asked •him over the objection and exception of Timber-man’s attorney if, at the Grand- Jury hearing, he had not been questioned regarding an affidavit which the prosecutor then read. This affidavit was an admission that Timberman had asked for police protection and also contained the following sentence: “I am positive my father and mother had to pay C- C. Timberman money for police -protection, but I don’t know the amount paid.” Timberman’s attorney objected generally to the question, but did not specify the item!. In affirming the judgment for the conviction the Supreme Court held:
1. “Where evidence' included in a question- consists of several items, part admissible and part objectionable, and an objection is interposed to the question generally without pointing out the particular item which is objectionable, it is not reversible error to overrule the objection and admit the question as a whole.”